Order of August 15, 1957 modified to the extent only of permitting the defendants-respondents to issue to respondent Appleby such paper or papers as may be required and to re-enter in their records notations necessary to continue during the pendency of this action the present status of the respondent Appleby without prejudice to the rights or remedies of any of the parties hereto. Cross application by plaintiffs for a “ finding ” that the certificate of registration which has been issued by respondents, eoncededly in error, is a “nullity and nullifying the same” is not the kind of relief summarily recognizable in this court by motion and is denied even though one of the defendants consented thereto on the argument. We decline in this form to pass definitively on the question. Motion by plaintiffs to amend the decision on the prior appeal to allow costs denied.
Present — Foster, P. J., Bergan, Coon, Halpern and Gibson, JJ.